Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 1 of 10 Page ID
                                  #:6086




         EXHIBIT A
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 2 of 10 Page ID
                                  #:6087



  1 Gary S. Lincenberg - State Bar No. 123058
       glincenberg@birdmarella.com
  2 Nicole R. Van Dyk - State Bar No. 261646
       nvandyk@birdmarella.com
  3 Ashley D. Bowman - State Bar No. 286099
       abowman@birdmarella.com
  4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  5 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  6 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  7
    Attorneys for Plaintiff and Counter-
  8 Defendant KST Data, Inc.
  9                            UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 KST DATA, INC., a California                      CASE NO. 2:17-cv-07927 SJO (SKx)
   Corporation,
13                                                   DECLARATION OF ASHLEY D.
                Plaintiff,                           BOWMAN IN SUPPORT OF
14                                                   PLAINTIFF KST DATA, INC.’S
          vs.                                        OPPOSITION TO DEFENDANT
15                                                   ENTERPRISE SERVICES LLC’S
   DXC TECHNOLOGY COMPANY, a                         MOTION FOR SUMMARY
16 Nevada Corporation; ENTERPRISE                    JUDGMENT
   SERVICES LLC, a Delaware Limited
17 Liability Company; and DOES 1-10,                 Date: December 17, 2018
                                                     Time: 10:00 a.m.
18                      Defendants.                  Crtrm.: 10C
19                                                   Assigned to Hon. S. James Otero
   ENTERPRISE SERVICES LLC, a
20 Delaware Limited Liability Company,
21                      Counterclaimant,
22                vs.
23 KST DATA, INC., a California
   Corporation,
24
                Counterdefendant.
25
26
27
28
      3534825.2
                           BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 3 of 10 Page ID
                                  #:6088



  1                         DECLARATION OF ASHLEY D. BOWMAN
  2               I, Ashley D. Bowman, declare as follows:
  3               1.    I am an active member of the Bar of the State of California and an
  4 associate with Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow,
  5 a Professional Corporation, attorneys of record for Counter-Defendant KST Data,
  6 Inc. (“KST”) in this action. I make this declaration in connection with KST’s
  7 Opposition to Counter-Claimant Enterprise Services LLC’s (“ES”) Motion for
  8 Summary Judgment.1 Except for those matters stated on information and belief, I
  9 could and would so testify.
10                2.    A true and correct copy of KST’s Second Supplemental Responses and
11 Objections to Enterprise Services’ First Set of Interrogatories served in this action is
12 attached as Exhibit 1.2
13                3.    A true and correct copy of the ACES Prime Contract for RFP:
14 NNX10272008R, Bates numbers ES00021966-ES00022635, produced in this
15 matter, is attached as Exhibit 2.
16                4.    A true and correct copy of KST’s Rebuttal Expert Disclosure and
17 Report is attached as Exhibit 4.
18                5.    A true and correct copy of Attachment I-16 “Small Business
19 Subcontracting Plan,” bates numbers ES00007772-ES00007788, produced in this
20
21    1
      Defendant and Counterclaimant Enterprise Services, LLC does not dispute the
22 authenticity of the Exhibits referenced in, and attached to, this Declaration.
      2
23        To facilitate the Court’s ability to cross-reference the exhibits filed in support of
      KST’s Opposition to ES’ Motion for Summary Judgement with identical exhibits
24    filed in support of KST’s Motion for Summary Judgement, KST has retained the
25    same numbers for Exhibits 1-36, with the exception of Exhibit 4, which contains the
      rebuttal, rather than the initial report from KST’s expert. Accordingly, any non-
26    sequential numbering for Exhibits 1-36 is intentional. New exhibits filed only in
27    support of KST’s Opposition begin sequentially at Exhibit 37. Exhibits 37-50 are
      attached to the concurrently filed Declarations of Cheryl Thomas, Benjamin Jacobe,
28    and Armando Tan. The remaining exhibits are attached to this Declaration.
      3534825.2
                                                    1
                           BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 4 of 10 Page ID
                                  #:6089



  1 matter, is attached as Exhibit 5.
  2               6.   A true and correct copy of an email from Steve Vetter, dated August
  3 29, 2011, Bates numbers ES00024874-ES00024875, produced in this matter, is
  4 attached as Exhibit 6.
  5               7.   A true and correct copy of the executed HP Enterprise Services
  6 Statement of Work between HPES and KST Data Inc., in support of the NASA
  7 ACES Contract NNX10272008R, Bates numbers ES00001946-ES00002027,
  8 produced in this matter, is attached as Exhibit 9.
  9               8.   A true and correct copy of an email to Deb Gardiner, dated March 16,
10 2012, attaching “KST AMENDMENT REVIEW 3.16.12”, Bates numbers
11 ES00031800-ES00031804, produced in this matter, is attached as Exhibit 10.
12                9.   A true and correct copy of an email to Deb Gardiner and Mark Edson,
13 dated March 27, 2012, attaching “KST SOW Amendment 3 HPES Retainage Pools
14 and Performance Metrics 3_5_12 (KST Reviewed)”, Bates numbers
15 KST_CV0009252-KST_CV0009272, produced in this matter, is attached as
16 Exhibit 11.
17                10. A true and correct copy of an email to Deb Gardiner, dated March 30,
18 2012, attaching “KST SOW Amendment 3 HPES Retainage Pools and Performance
19 Metrics 3_5_12 (3)”, Bates numbers ES00031792-ES00031797, produced in this
20 matter, is attached as Exhibit 12.
21                11. A true and correct copy of an email to Deb Gardiner, dated May 1,
22 2012, Bates numbers ES00031858-ES00031862, produced in this matter, is attached
23 as Exhibit 13.
24                12. A true and correct copy of an instant message conversation between
25 Levi Chriss and Joanne Mosig, dated August 10, 2012, Bates numbers ES00031507-
26 ES00031508, produced in this matter, is attached as Exhibit 14.
27                13. A true and correct copy of the Resale Master Agreement, Bates
28 numbered ES00029975-ES00030050, produced in this matter, is attached as Exhibit
      3534825.2
                                                   2
                          BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 5 of 10 Page ID
                                  #:6090



  1 15.
  2               14. A true and correct copy of the executed HP Enterprise Services
  3 Statement of Work between HPES and DME Product and Services, in support of the
  4 NASA ACES Contract NNX10272008R, Bates numbers ES00013488-ES00013500,
  5 produced in this matter, is attached as Exhibit 17.
  6               15. A true and correct copy of the Final HP Enterprise Services Statement
  7 of Work between HPES and DME Product and Services including attachments, in
  8 support of the NASA ACES Contract NNX10272008R, Bates numbers
  9 ES00013730-ES00013790, produced in this matter, is attached as Exhibit 18.
10                16. A true and correct copy of Purchase Order 8900000793, Bates numbers
11 ES00000403-ES00000412, produced in this matter, is attached as Exhibit 19.
12                17. A true and correct copy of Purchase Order 8900000223, Bates numbers
13 ES00000413-ES00000430, produced in this matter, is attached as Exhibit 20.
14                18. A true and correct copy of Purchase Order 8900000224, Bates numbers
15 ES00000431-ES00000446, produced in this matter, is attached as Exhibit 21.
16                19. A true and correct copy of Purchase Order 8900010326 V0002, Bates
17 numbers ES00000447-ES00000449, produced in this matter, is attached as
18 Exhibit 22.
19                20. A true and correct copy of KST’s Supplemental Responses and
20 Objections to Enterprise Services’ First Set of Interrogatories served in this action is
21 attached as Exhibit 23.
22                21. A true and correct copy of excerpts of the November 8, 2018 30(b)(6)
23 Deposition of Armando Tan on behalf of KST Data, Inc. is attached as Exhibit 51.
24                22. A true and correct copy of excerpts of the October 23, 2018 Deposition
25 of Armando Tan is attached as Exhibit 52.
26                23. A true and correct copy of excerpts of the November 6, 2018
27 Deposition of Adam Kiefer is attached as Exhibit 53.
28                24. A true and correct copy of excerpts of the October 16, 2018 Deposition
      3534825.2
                                                   3
                          BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 6 of 10 Page ID
                                  #:6091



  1 of Joanne Mosig is attached as Exhibit 54.
  2               25. A true and correct copy of excerpts of the November 9, 2018
  3 Deposition of Steve Vetter is attached as Exhibit 55.
  4               26. A true and correct copy of excerpts of the October 15, 2018 Deposition
  5 of Deborah Trotter is attached as Exhibit 56.
  6               27. A true and correct copy of excerpts of the November 7, 2018 30(b)(6)
  7 Deposition of Adam Kiefer on behalf of Enterprise Services, LLC is attached as
  8 Exhibit 57.
  9               28. A true and correct copy of excerpts of the October 10, 2018 Deposition
10 of Deborah Fischer is attached as Exhibit 58.
11                29. A true and correct copy of excerpts of the October 26, 2018 Deposition
12 of Jeff Bertoli is attached as Exhibit 59.
13                30. A true and correct copy of excerpts of the October 16, 2018 Deposition
14 of Robert Pearson is attached as Exhibit 60.
15                31.   A true and correct copy of excerpts of the October 12, 2018 Deposition
16 of Douglas Harris is attached as Exhibit 61.
17                32. A true and correct copy of excerpts of the October 19, 2018 Deposition
18 of Linda Seitz is attached as Exhibit 62.
19                33. A true and correct copy of excerpts of the October 31, 2018 Deposition
20 of Steve Zaiser is attached as Exhibit 63.
21                34. A true and correct copy of an email to Steve Zaiser, dated May 19,
22 2011, Bates numbers ES00024241-Es00024242, produced in this matter, is attached
23 as Exhibit 64.
24                35. A true and correct copy of an email to Armando Tan, dated December
25 2, 2011, Bates numbers KST_CV0001827-KST_CV0001828, produced in this
26 matter, is attached as Exhibit 65.
27                36. A true and correct copy of an email to Douglas Harris, dated October
28 30, 2013, Bares number KST_CV0000920, produced in this matter, is attached as
      3534825.2
                                                   4
                           BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 7 of 10 Page ID
                                  #:6092



  1 Exhibit 66.
  2               37. A true and correct copy of an email to Douglas Harris, dated October
  3 30, 2013, Bates number KST_CV0000927, produced in this matter, is attached as
  4 Exhibit 67.
  5               38. A true and correct copy of an email to Timothy Olivas and Douglas
  6 Harris, dated June 24, 2014, Bates number KST_CV0009535, produced in this
  7 matter, is attached as Exhibit 68.
  8               39. A true and correct copy of an email to Douglas Harris, dated October
  9 31, 2013, Bates number ES00027725, produced in this matter, is attached as Exhibit
10 69.
11                40. A true and correct copy of an email to Linda Seitz, dated October 24,
12 2011, Bates numbers ES00023235-ES00023238, produced in this matter, is attached
13 as Exhibit 70.
14                41. A true and correct copy of invoice DME-915304, Bates number
15 ES00027728, produced in this matter, is attached as Exhibit 71.
16                42. A true and correct copy of an email to Coralette Lua, dated October 31,
17 2013, Bates number ES00027729, produced in this matter, is attached as Exhibit 72.
18                43. A true and correct copy of invoice DME-915305, Bates number
19 ES00027730, produced in this matter, is attached as Exhibit 73.
20                44. A true and correct copy of an email to Jeff Gilpin, dated April 9, 2012,
21 Bates numbers KST_CV0001834-KST_CV0001836, produced in this matter, is
22 attached as Exhibit 74.
23                45. A true and correct copy of an email to Cheryl Thomas, dated January
24 14, 2013, Bates numbers KST_CV0008660-KST_CV0008661, produced in this
25 matter, is attached as Exhibit 75.
26                46. A true and correct copy of an email to Jeff Bertoli and Stephanie Lupo,
27 dated June 18, 2012, Bates number ES00027988, produced in this matter, is attached
28 as Exhibit 76.
      3534825.2
                                                    5
                           BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 8 of 10 Page ID
                                  #:6093



  1               47. A true and correct copy of an email to Steve Zaiser and Steve Vetter,
  2 dated October 3, 2011, Bates numbers ES00015096-ES00015101, produced in this
  3 matter, is attached as Exhibit 77.
  4               48. A true and correct copy of an email to Jim Locke, Debbie Fischer,
  5 Steve Vetter, and Linda Seitz, dated October 6, 2011, Bates numbers ES00016084-
  6 ES00016090, produced in this matter, is attached as Exhibit 78.
  7               49. A true and correct copy of an email to Linda Seitz and Steve Zaiser,
  8 dated October 24, 2011, Bates numbers ES00023235-ES00023238, produced in this
  9 matter, is attached as Exhibit 79.
10                50. A true and correct copy of the “ACES EUSO Operational Status”
11 presentation, dated October 29, 2012, Bates numbers ES00021911-ES00021939,
12 produced in this matter, is attached as Exhibit 80.
13                51. A true and correct copy of an email to Randy McShan, dated April 9,
14 2014, Bates numbers KST_CV0009110-KST_CV9111, produced in this matter, is
15 attached as Exhibit 81.
16                52. A true and correct copy of an email to Armando Tan, dated March 16,
17 2012, Bates numbers KST_CV0009326-KST_CV0009328, is attached as Exhibit
18 82.
19                53. A true and correct copy of an email to Jeff Bertoli, dated August 2,
20 2012, Bates numbers KST_CV0009105-KST_CV0009109, produced in this matter,
21 is attached as Exhibit 83.
22                54. A true and correct copy of an email to Robert Pearson, Rob Holder, and
23 Joanne Mosig, dated January 24, 2012, Bates numbers ES00025779-ES00025781,
24 produced in this matter, is attached as Exhibit 84.
25                55. A true and correct copy of an email to Jeff Bertoli, dated June 13, 2014,
26 Bates numbers ES000285805-ES00028509, produced in this matter, is attached as
27 Exhibit 85.
28                56. A true and correct copy of “ACES EUSO Operational Status”
      3534825.2
                                                    6
                           BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 9 of 10 Page ID
                                  #:6094



  1 presentation, dated March 19, 2012, Bates numbers ES00025173-ES00025195,
  2 produced in this matter, is attached as Exhibit 86.
  3               57. A true and correct copy of Defendant Enterprise Services LLC’s
  4 Objections and Responses to Plaintiff’s Second Set of Interrogatories served in this
  5 action is attached as Exhibit 87.
  6               58. A true and correct copy of an email to Steve Vetter, dated May 29,
  7 2015, Bates number ES00009144, produced in this matter, is attached as Exhibit 88.
  8               59. A true and correct copy of a Contractor Performance Assessment
  9 Report, Bates numbers ES00009145-ES00009159, produced in this matter, is
10 attached as Exhibit 89.
11                60. A true and correct copy of a Contractor Performance Assessment
12 Report, Bates numbers ES00009160-ES00009167, produced in this matter, is
13 attached as Exhibit 90.
14                61. A true and correct copy of a Contractor Performance Assessment
15 Report, Bates numbers ES00009168-ES00009177, produced in this matter, is
16 attached as Exhibit 91.
17                62. A true and correct copy of an email to Steve Vetter, dated November
18 28, 2011, Bates number KST_CV0001421, produced in this matter, is attached as
19 Exhibit 92.
20                63. A true and correct copy of excerpts of the November 5, 2018
21 Deposition of Cheryl Thomas is attached as Exhibit 93.
22                64. A true and correct copy of an email to Adam Kiefer, dated December
23 17, 2015, Bates numbers ES00000679-ES00000685, produced in this matter, is
24 attached as Exhibit 94.
25                65. A true and correct copy of a Subcontracting Report for Individual
26 Contracts, Bates numbers ES00009497-ES00003498, produced in this matter, is
27 attached as Exhibit 95.
28                66. A true and correct copy of a letter to Adam Kiefer, dated May 20, 2016,
      3534825.2
                                                   7
                           BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
Case 2:17-cv-07927-SJO-SK Document 150-1 Filed 11/26/18 Page 10 of 10 Page ID
                                   #:6095



  1 Bates number ES00012561, is attached as Exhibit 96.
  2               67. A true and correct copy of an email to William Horton, dated May 13,
  3 2016, Bates numbers ES00012547-ES00012548, produced in this matter, is attached
  4 as Exhibit 97.
  5               68. A true and correct copy of a letter to William Horton, dated May 13,
  6 2016, Bates numbers ES00012549-ES00012558, produced in this matter, is attached
  7 as Exhibit 98.
  8               69. A true and correct copy of an email to Adam Kiefer, dated May 20,
  9 2016, Bates numbers ES00012559-ES00012560, produced in this matter, is attached
 10 as Exhibit 99.
 11
 12               I declare under penalty of perjury under the laws of the United States of
 13 America that the foregoing is true and correct and that I executed this declaration on
 14 November 26, 2018, at Los Angeles, California.
 15
 16
 17                                                       /s/ Ashley D. Bowman
                                                      Ashley D. Bowman
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3534825.2
                                                     8
                            BOWMAN DECLARATION ISO KST’S OPPOSITION TO ES’S MSJ
